Case 6:20-cv-00473-ADA Document 81 Filed 04/12/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU INVESTMENTS, LLC

Vs. Case No.: 6:20-CV-473-ADA
DELL TECHNOLOGIES INC., ET AL.

MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

Andrew P. Blythe

Comes now , applicant herein, and

 

moves this Court to grant admission to the United States District Court for the Western District of
Texas pro hac vice to represent Dell Technologies Inc., Dell Inc., and EMC Corp. in this case,

and would respectfully show the Court as follows:

1. Applicant is an attorney and a member of the law firm (or practices under the name of)

Gibson, Dunn & Crutcher LLP with OfCES ait

 

Mailing address: 3161 Michelson Drive

 

City, State, Zip Code: Irvine, CA 92612

949-451-3800 949-451-4220

Telephone: Facsimile:

 

 

May 2016

2. Since , Applicant has been and presently is a

 

member of and in good standing with the Bar of the State of New York

 

Applicant's bar license number is 5412291

 

3. Applicant has been admitted to practice before the following courts:

Court: Admission date:

California State Bar (#321867) September 2018

 

 

 

 

 

 
Case 6:20-cv-00473-ADA Document 81 Filed 04/12/21 Page 2 of 4

Applicant is presently a member in good standing of the bars of the courts listed above,

except as provided below (list any court named in the preceding paragraph before which

Applicant is no longer admitted to practice):

 

 

 

 

 

 

I have x have not previously applied to Appear Pro Hac Vice in this district

 

 

court in Case[s]:

 

 

 

 

Number: on the day of :
Number: on the day of ,
Number: on the day of ;

 

 

Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court, except as

provided:

Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

except as provided below (omit minor traffic offenses):

Applicant has read and is familiar with the Local Rules of the Western District of Texas

and will comply with the standards of practice set out therein.
Case 6:20-cv-00473-ADA Document 81 Filed 04/12/21 Page 3 of 4

9. Applicant will file an Application for Admission to Practice before the United States
District Court for the Western District of Texas, if so requested; or Applicant has
co-counsel in this case who is admitted to practice before the United States District
Court for the Western District of Texas.

Co-counsel: Barry K. Shelton

 

Mailing address: 311 RR 6208S, Suite 205

 

City, State, Zip Code: Austin, TX 78734
(512) 263-2165

 

Telephone:

 

Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac
vice fee in compliance with Local Court Rule AT-I(f)(2) [checks made payable to: Clerk, U.S. District
Court].

Wherefore, Applicant prays that this Court enter an order permitting the admission of

Andrew P. Blythe to the Western District of Texas pro hac vice for this case only.

 

Respectfully submitted,

Andrew P. Blythe

ww ‘of /

7
[signature of Apieanty/

CERTIFICATE OF SERVICE

 

I hereby certify that I have served a true and correct copy of this motion upon each attorney of

>

record and the original upon the Clerk of Court on this the 12 _ day of April 2021

Andrew P. Blythe

[printed name of Applicant]

Wr

[sighature of Mpleant}—+

 
Case 6:20-cv-00473-ADA Document 81 Filed 04/12/21 Page 4 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

WACO DIVISION

WSOU INVESTMENTS, LLC

VS. Case No.: 6:20-CV-473-ADA
DELL TECHNOLOGIES INC., ET AL.

ORDER
BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by “drew P. Blythe , counsel for

 

, and the Court, having reviewed the motion, enters

 

the following order:

IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

 

 

Andrew P. Blythe may appear on behalf of
in the above case.
IT IS FURTHER ORDERED that Andrew P. Blythe _ if he/she

 

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.
District Court, in compliance with Local Court Rule AT-l(f)(2).

SIGNED this the _!2th day of April 2021

 

 

UNITED STATES DISTRICT JUDGE
